Title: To Thomas Jefferson from George Jefferson, 12 May 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 12th. May 1801
               
               Your favor of the 6th. inclosing a bill of lading for a quarter cask of wine for Mr. T.M.R. together with a bill of Exchange on James Govan for £100—Sterling for the use of Mr. Grymes’s son & daughters under the direction of Mr. E. Randolph—is duly received.
               Mr. R. proposes to take the bill and to furnish the necessary articles; which from your letter I cannot refuse—altho’ from the manner in which the remittance is made, I had rather not do it—& therefore will if possible avoid it.
               Your letter directing $:30—to be paid Colo. Carrington for Mr. Rhodes—& one years subscription each, to Jones & Pleasants, for their papers—had been overlooked, and the payments were not made until to day. both J. & P. having claimed two years subscription, I concluded you were not aware that they have one year paid in advance, and therefore paid them agreeably to their own accts.—
               I have engaged about ten dozen hams for you from a Colo. Macon of Hanover, who has the credit of curing the best bacon in the neighbourhood.
               I have not seen it myself, and could not form any judgment of it if I had, but hope it will prove to be fine.
               I have likewise got the favor of an acquaintance to write to Smithfield, to enquire if any are to be had there, & suppose he will in a few days receive an answer.
               Macon does not know exactly how much he can spare, but will examine it in a few days, and will send in as much as he can.  it shall be immediately forwarded to Norfolk with directions to our correspondent there to send it on to you by the very first Vessel.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            